DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-35 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone disclose: wherein the first external surface of the body comprises a first planar surface area that is less than or equal to a threshold ratio of 0.25, or 25% of a second planar surface area of the second external surface, the second planar surface area being defined in a single plane.

The following is the reason for allowance of claim 13, pertinent arts do not alone or in combination disclose:  a first conductive pattern disposed on the mounting surface, wherein the first conductive pattern comprises a first thermal trace and first and second electrical traces, wherein the first thermal trace is separated from each of the first and second electrical traces; one or more light emitting diode (LED) chips disposed on the first thermal trace and electrically connected to the first and second electrical traces; a second conductive pattern disposed on the second external surface, wherein the second conductive pattern comprises a second thermal trace and a plurality of electrical traces; and a plurality of conductive vias, wherein at least some of the plurality of vias connect the first thermal trace to the second thermal trace, and wherein at least some others of the plurality of conductive vias connect each of the first and second electrical traces to a respective electrical trace of the plurality of electrical traces disposed on the second external surface of the body.



The following is the reason for allowance of claim 23, pertinent arts do not alone or in combination disclose: wherein the conductive pattern comprises a thermal trace and first and second electrical traces, wherein the thermal trace is separated from each of the first and second electrical traces, and wherein the first and second electrical traces extend toward and not beyond outermost edges of the first surface; one or more light emitter chips disposed over the conductive pattern; and one or more intervening layers of electrically conductive or non-conductive material disposed between the one or more light emitter chips and the conductive pattern.

The following is the reason for allowance of claim 32, pertinent arts do not alone or in combination disclose: a conductive pattern disposed on the first surface, wherein the conductive pattern comprises a first thermal trace and first and second electrical traces, wherein the first thermal trace is separated from each of the first and second electrical traces; one or more light emitter chips disposed on the first thermal trace; a second thermal trace disposed below the first thermal trace; and a plurality of conductive vias, wherein at least some of the plurality of vias are disposed in the ceramic body below the one or more light emitter chips to connect the first thermal trace to the second thermal trace, and wherein at least some others of the plurality of conductive vias connect each of the first and second electrical traces to a respective electrical trace disposed on the second surface of the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hussell (US Patent No. 7923739), Chan et al (US Pub No. 20100155748), NAKAYAMA et al (US Pub No. 20110001162), Li (US Pub No. 20090262516), Ku (US Pub No. 20100155766).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/            Examiner, Art Unit 2895